Title: Thomas Jefferson to Bernard McMahon, 30 May 1813
From: Jefferson, Thomas
To: McMahon, Bernard


          Dear Sir Monticello May 30. 13.
          I just now recieve information from my old friend Thouïn of the national garden of Paris that he has sent me a box of seeds of 270. kinds of trees  of every kind sort for either use or ornament.
          this box, mr Warden informs me, he sends by mr Breuil of the schooner Bellona, bound to Philadelphia. if you will be so good as to watch the arrival of this vessel, perhaps already arrived,
			 this letter may suffice to authorise the delivery of it by Mr Breuil to you, to whom I should send it were it to come here, as being the best mode of fulfilling the intentions of the benevolent giver.
			 if you could
			 make up a collection of the seeds of the
			 plants brought to us by Governor Lewis from beyond the Missisipi, it would be a just and grateful return which M. Thouïn merits at our hands. he expresses to me a great desire for the plants of the region beyond the Missisipi. if within the reasonable
			 compass of the mail, it will come safest to me thro’ that. if larger, the stage is a good conveyance if a passenger can be found who will take charge of it.
			 such
			 opportunities to Richmond must be almost daily with you, and if addressed to Messrs Gibson & Jefferson there it will come safely to me. Accept the assurances of my great esteem and respect.
          Th:
            Jefferson
        